Exhibit 10.4

     AMENDMENT NO. 5 TO COMMERCIAL LEASE BETWEEN

COLUMBUS DAY REALTY, INC. AND T2 BIOSYSTEMS, INC.

 

This Amendment No. 5 is to a Commercial Lease dated May 6, 2013, by and between
Columbus Day Realty, Inc. (LESSOR), and T2 Biosystems, Inc. (LESSEE), which
lease relates to the premises at 231 Andover Street, Wilmington, Massachusetts.

 

WHEREAS, the Commercial Lease is dated May 6, 2013;

WHEREAS, the parties signed Amendment No. 1 to the Commercial Lease on September
24, 2103;

WHEREAS, the parties signed Amendment No. 2 to the Commercial Lease on September
21, 2015;

WHEREAS, the parties signed Amendment No. 3 to the Commercial Lease on August
10, 2017;

WHEREAS, the parties signed Amendment No. 4 to the Commercial Lease on August
31, 2018;

WHEREAS, the parties are desirous of amending the Commercial Lease for the
purpose of extending the term of the Lease to December 31, 2022;

NOW, THEREFORE, in accordance with the covenants, considerations and conditions
contained herein, the parties agree to further amend the Commercial Lease as
follows:

 

3.  TERM

This paragraph of the Commercial Lease is hereby amended by extending the
expiration date to December 31, 2022.

4.  RENT

The base rent for the period of January 1, 2021 to December 31, 2021 shall be at
the rate of Twelve Dollars ($12.00) per square foot. The base rent for the
period of January 1, 2022 to December 31, 2022 shall be at the rate of Thirteen
Dollars ($13.00) per square foot.

--------------------------------------------------------------------------------

Exhibit 10.4

 

 

Except as modified by this Amendment, all other terms of the Commercial Lease
and Amendments No. 1, No. 2, No. 3, and No. 4 shall remain in full force and
effect for the remaining term of the Lease.

 

IN WITNESS WHEREOF, the LESSOR and LESSEE have set their hands and seals this
20th day of October, 2020.

 

COLUMBUS DAY REALTY, INC.T2 BIOSYSTEMS, INC.

By: Tony PimentelBy:  Alec Barclay

Its PresidentIts Chief Operations Officer

 

By: Susan Johnson

Its Treasurer

 

 

 

 